Newton, J.
This case has been remanded by the United States Supreme Court for a construction of the Nebraska statutes in the light of Miller v. California, 413 U. S. 15, 93 S. Ct. 2607, 37 L. Ed. 2d 419, and other recent decisions. Our original opinion in this case is found in 190 Neb. 289, 207 N. W. 2d 527. We there called attention to the fact that the decision in this case was controlled by the decision in State v. Little Art Corp., 189 Neb. 681, 204 N. W. 2d 574. That case also had been remanded in a similar manner and for the same purpose by the United States Supreme Court. Our opinion on the remand may be found in 191 Neb. 448, 215 N. W. 2d 853. Our opinion on the remand on the former case where the issues are identical with those in the present case controls in this instance and we reaffirm our holding in the former opinion.
Affirmed.